DETAILED ACTION 
Claims 10-20, submitted on July 10, 2020, are pending in the application.  Claims 15-20 are withdrawn.  Claims 10-13 are rejected for the reasons set forth below.  No claims are allowed, although claim 14 would be allowable if rewritten in independent form.  
Election/Restrictions
Applicant’s election without traverse of Group I, drawn to a method for treating breast cancer or inhibiting the proliferation of breast cancer cells, in the reply filed on December 16, 2021 is acknowledged.  Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or link-ing claim.  The examiner suggests that claims 15-20 be cancelled inasmuch as they are not eligible for rejoinder.  See MPEP 821.04.  
Allowable Subject Matter 
Claims 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Claim Rejections – 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):  
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.  
Claims 10-13 are rejected under 35 U.S.C. 112(a) as failing to comply with the enable-ment requirement.  The claims contain subject matter that was not described in the specification 
The claims at issue are in the pharmaceutical arts and are directed to treating breast cancer (see claims 10-12) or inhibiting the proliferation of breast cancer cells (claim 13) with a drug known as desogestrel.  The following two references (see attached form PTO-892) discuss what is known about the relationship between desogestrel and breast cancer: Scala (Expert Opin. Drug Saf. 2013;12(3):433-44) and Mørch (N. Engl. J. Med. 2017;377(23):2228-39).  Scala discloses that desogestrel (Fig. 1 at p. 435) is a progestin commonly used as an oral contraceptive (p. 441), and that it “should not be administered to patients with … [a] history of breast cancer” (p. 435, emphasis added) because progestin “significantly influences breast cancer risk” (p. 441).  Similarly, Mørch teaches that the “risk of breast cancer [is] higher among women who currently or recently used contemporary hormonal contraceptives” (p. 2228), such as desogestrel (Table 4 at p. 2234; compare the “Age-Adjusted Risk” for women who never used hormonal contraception with those who used desogestrel as a progestin-only contraceptive).  
The prior art would therefore lead one to expect that desogestrel is associated with an increased risk of breast cancer, whereas the instant claims are directed to the opposite, namely, treating breast cancer or inhibiting proliferation of breast cancer cells.  While Mørch observes that “the estimated number of additional breast cancers among premenopausal women that were attributable to hormonal contraception is likely to be low” (p. 2238), it nevertheless would be apparent to the skilled artisan that Scala and Mørch contradict the premise of the instant claims.  One of ordinary skill in the art, e.g., a person with advanced training or significant professional experience in medicine, pharmacology, or a related technical discipline, would therefore be skeptical of the claimed subject matter.  
Because one would not predict, based upon what is known in the prior art, desogestrel to be useful in treating breast cancer or inhibiting the proliferation of breast cancer cells, one would look to the amount of guidance or direction provided by the instant specification, including the existence of any working examples.  Applicant’s specification discloses that desogestrel is 
Given the state of the prior art, which cautions the artisan from using desogestrel for treating breast cancer, and the lack of direction, guidance, and working examples in applicant’s specification, the examiner concludes that one of skill in the art would be burdened with undue experimentation when attempting to practice the methods of the instant claims.  See MPEP 2164.01(a).  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Registered users may obtain information regarding the status of this application from Patent Center, which may be found at patentcenter.uspto.gov.  Information about filing in DOCX format may be found at www.uspto.gov/patents/docx.  For questions about Patent Center or the DOCX file format, call the Electronic Business Center at 866-217-9197.  A Customer Service Representative is available by telephone at 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628